1                                                                              Hon. Richard A. Jones
2
3
4
5
                              UNITED STATES DISTRICT COURT FOR THE
6
                                WESTERN DISTRICT OF WASHINGTON
7                                         AT SEATTLE
8
     UNITED STATES OF AMERICA,                         NO. CR19-199 RAJ
9
                                          Plaintiff,
10                                                     ORDER GRANTING MOTION TO
                             v.
                                                       PROCEED WITH GUILTY PLEA
11
                                                       HEARING BY TELEPHONE OR
12 SERGIO FRANCISCO SANDOVAL,                          VIDEOCONFERENCE
13
                                          Defendant.
14
15
             THE COURT, having considered Defendant’s unopposed motion to proceed with
16
     entry of a guilty plea either telephonically or by videoconference, and the files and pleadings
17
     herein, finds that further delays in the disposition of this case would result in serious harm to
18
     the interest of justice.
19
             THEREFORE, the Court GRANTS the unopposed motion (Dkt. # 36) and orders the
20
     parties to schedule a plea hearing to be conducted via telephone or videoconference by the
21
     criminal-duty magistrate judge.
22
23
             DATED this 21st day of May, 2021.
24
25
26
                                                       A
                                                       The Honorable Richard A. Jones
27                                                     United States District Judge
28


      ORDER - 1
      United States v. Sandoval, CR19-199 RAJ
